internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-121372-97 date date legend taxpayer date a form b number c state d location e location f amount g amount h amount i percent j percent k amount l dear this is in reply to the letter from your representatives dated date a in which you requested a ruling on behalf of taxpayer with respect to contracts labeled form b the contracts taxpayer requests that the service rule as to the amount includible in gross_income upon certain distributions made from the contracts after the annuity_starting_date taxpayer is a mutual_life_insurance_company as defined by sec_816 of the internal_revenue_code and is subject_to taxation under part i of subchapter_l of the code taxpayer is licensed to engage in the life_insurance business in number c states the district of columbia puerto rico and canada the taxpayer is also an authorized reinsurer in state d taxpayer files its federal_income_tax returns with the internal_revenue_service center in location e and is subject_to the audit jurisdiction of the district_director in location f plr-121372-97 the contracts are immediate variable_annuity contracts that provide for a stream of payments commencing within the period specified under sec_1_72-2 and sec_1_72-4 of the income_tax regulations taxpayer represents that the contracts qualify as annuity_contracts under the applicable insurance law in each state in which they are sold the contracts also include provisions that taxpayer represents comply with the requirements of sec_72 the contracts are sold primarily although not exclusively to individuals who have reached or are near retirement age some of the contracts have been used to receive rollover distributions from sec_401 plans individual_retirement_accounts and similar tax-qualified arrangements form b upon which the contracts are issued makes available two specially designed features which are the right of the owner to make additional purchase payments into the contract at any time after the initial purchase payment until the expiration of the life expectancy of the annuitant as of the date_of_issue the cash_value period and the right of the owner to take withdrawals from the contract’s cash_value during the cash_value period the contracts provide a cash_value benefit throughout the cash_value period which can be viewed as a period certain determined at issue of the contract the period certain consists of the life expectancy of the annuitant s that fixes the cash_value period as determined upon issuance of the contract under table v or table vi as applicable of sec_1_72-9 of the income_tax regulations the owner of the contract can withdraw all or a portion of the contracts’ cash_value at any time during the cash_value period any withdrawal will reduce the future minimum guaranteed annuity_payment the cash_value period begins on the date of the first annuity_payment and ceases upon expiration of the original life expectancy ies without regard to whether the annuitant may still be living after the cash_value period terminates the owner has no right to make additional purchases into the contract or to withdraw from the contract form b provides only for two payout options a single_life_annuity or a joint life_annuity where the annuitants are husband and wife and the payments continue through the survivor’s life the contracts provide for a minimum guaranteed annuity_payment however subject_to this guarantee the annuity payments and cash_value of each contract will vary in accordance with the investment performance of a separate_account of taxpayer the separate_account invests exclusively in a mutual_fund available only though variable life_insurance and annuity_contracts issued by the taxpayer the particular mutual_fund attempts to mirror the price and yield performance of the plr-121372-97 common stocks included in the standard poor’s corporation companies stock price index taxpayer represents that the diversification requirements of sec_817 are satisfied through use of this investment arrangement contracts may be purchased for an initial payment of at least amount g and additional purchases may be made in amounts of at least amount h aggregate purchases may not exceed amount i each purchase payment is subject_to sales charges risk charges and where applicable state premium taxes annuity payments under any contract must begin on a date that is no later than twelve months after the date the initial purchase payment is received an initial annuity_payment amount is calculated as of the issue_date of the contract by applying the applicable annuity purchase rate per dollar_figure of purchase payment to the net amount_paid this initial annuity_payment amount is converted into a fixed number of annuity units of the separate_account supporting the contract each annuity_payment thereafter will be equal to the greater of the product of the number of annuity units allocated to the contract by the value of an annuity unit on the date of the annuity_payment or the guaranteed minimum payment which is equal to percent j of the initial payment amount the annuity purchase tables used in the computation of the initial annuity_payment amount reflect an assumed interest rate of percent k the taxpayer’s current mortality rates and assumed level annuity payments for the cash_value period determined at the issue of each contract additional purchase payments applied to the contract after the issue_date affect both the number of annuity units allocated to the contract and the guaranteed minimum payment in a complex non-linear fashion not relevant to the rulings requested owners of contracts may also withdraw a portion of all of the cash_value of the contract during the cash_value period the cash_value that may be withdrawn on any particular date is equal to the product of the number of annuity units held under the contract as of that date times the value of an annuity unit on that date times plr-121372-97 a cash_value factor specified in the contract for each date during the contract’s term of existence the cash_value factor gradually decreases over the life expectancy of the annuitants eventually reaching zero the cash_value factor is designed to provide funding for the obligation of the taxpayer to provide continuing benefits under the contracts during the cash_value period and for the life or lives of the annuitant even if the entire cash_value is withdrawn only the owner or the designated_beneficiary after the death of the annuitant of the contract may make withdrawals from the contract each withdrawal must be of a minimum of amount l unless the remaining available cash_value is less in which case the total remaining cash_value must be withdrawn any withdrawal reduces the number of annuity units and the amount of any subsequent annuity payments however as noted before the taxpayer remains liable to make payments albeit at a considerably reduced level until the death of the annuitant or the surviving annuitant even if the entire cash_value is withdrawn in all events under which the future minimum guaranteed annuity payments are calculated whether at issue upon a withdrawal or upon receipt by the taxpayer of an additional purchase payment the determination will produce a level annuity_payment for the remainder of the original cash_value period if the investment performance of the underlying separate_account exactly equals percent k further if the performance of the underlying separate_account exceeds percent k the excess is distributed currently if the separate_account underperforms the annuitant may have his or her annuity payments reduced subject_to the minimum guaranteed annuity_payment amount percent j of each newly determined level annuity_payment amount the contracts also provide a death_benefit payable to a designated_beneficiary if the annuitant or in the case of a joint and last survivor annuity the last surviving annuitant dies during the cash_value period determined at issue in general the designated_beneficiary may either receive a lump sum or continue the payments established by the owner for the remainder of the life expectancy of the annuitant as determined at issue the designated_beneficiary also succeeds to the right to make withdrawals from the contract during that period in general sec_72 provides that distributions under an annuity_contract will be taxed as ordinary_income subject only to reducing the taxable_portion of the payments by an amount attributable to the annuitant’s investment_in_the_contract to this discussion assumes an annuity_contract issued after date which has no investment_in_the_contract or income_on_the_contract attributable to periods before that date plr-121372-97 determine the tax treatment of payments from an annuity payments made under the annuity_contract are divided into two categories - amounts received as an annuity and amounts_not_received_as_an_annuity sec_72 provides that with respect to annuity payments the portion of any amount received that is excludible from gross_income is based on an exclusion_ratio the exclusion_ratio is determined by dividing the investment_in_the_contract by the expected_return under the contract the pro-rata rule sec_72 governs the tax treatment of payments received under an annuity_contract that are not in the form of an annuity such as cash withdrawals or dividend payments for amounts received before the annuity_starting_date sec_72 provides that the amount received is includible in the taxpayer’s gross_income to the extent of the income_on_the_contract income-first rule the income_on_the_contract is equal to the excess of the cash_value of the contract determined without regard to any surrender charge immediately before the amount is received over the investment_in_the_contract at such time sec_72 sec_72 provides that amounts not received as annuities that are paid after the annuity_starting_date are includible in the taxpayer’s gross_income sec_72 provides a statutory exception to sec_72 the rule_of sec_72 is not applicable if the amount received is under a contract on its complete surrender redemption or maturity sec_72 provides that in situations in which paragraph e applies then paragraphs b and a shall not apply and if paragraph a does not apply then the amount distributed shall be included in gross_income but only to the extent that it exceeds the investment_in_the_contract basis-first rule the basis-first rule provides that the taxpayer does not have to include any amounts into income to the extent that it does not exceed the taxpayer’s investment_in_the_contract based on the information submitted and on the representations made it is held that any amount not received as an annuity under a contract on or after the annuity_starting_date shall be included in gross_income but except for an amount in the nature of a dividend or similar distribution only to the extent allocable to income_on_the_contract except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically but not inclusively we are not ruling on the effect of additional purchase payments paid after the issue_date of any contract nor on the effect on the exclusion_ratio of any withdrawal made after that date this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-121372-97 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative further a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products by s donald j drees jr senior technician reviewer branch
